363 U.S. 417 (1960)
SECURITIES AND EXCHANGE COMMISSION
v.
LEA FABRICS, INC., ET AL.
No. 905.
Supreme Court of United States.
Decided June 13, 1960.
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT.
Solicitor General Rankin, Thomas G. Meeker and David Ferber for petitioner.
Samuel M. Coombs, Jr., Nathan Ravin and George Furst for respondents.
PER CURIAM.
The petition for writ of certiorari is granted. The judgment of the Court of Appeals is vacated and the case is remanded to the District Court with instructions to dismiss the petition as moot.